McAdam, J.
A summary proceeding was commenced on May 14, 1895, by Emily A. Long, as landlord, to remove Benjamin F. Poth, as tenant, from the possession of the premises known as Ho. 319 West Thirty-seventh street in the city of Hew York, on the ground that the tenant’s term expired on May 1, 1895, and that he held over and continued in possession of the premises without her permission, as landlord,-after the expiration of the *86term aforesaid. The tenant denied the allegations contained in the petition, and set up, by. way of affirmative defense, that he was in possession of the premises under and by virtue of a written lease which had not as yet' expired.
To maintain the proceeding the landlord put in' evidence a number of conveyances through which the estate became vested in her as owner in. fee by record title several years before the execution of any of the leases hereafter referred to. She then offered in evidence a lease, dated Fébruary 1, 1894, between. John TV Long, of the first part, and Benjamin TV Poth, of the second part, whereby said Long demised to Poth the premises in question for the term of twelve- months from May 1, 1894, at the yearly rent of $840, payable as follows: $643.10 on the execution of the lease, and $196.90 on January 1, 1895. She then proved that Poth had taken possession under this lease; that John P. Long,' the lessor named therein, was her agent, possessing oral authority to make a written contract not under seal for one year, and rested ■ her case. She claimed, as she lawfully might, that though the . lease was made' in the name of her agent without describing himself as such, and although she was unknown to the tenant, she was entitled to sue and maintain summary proceedings thereon, and that the instrument might he résorted to for the purpose of ascertaining the terms of the agreement. Nicoll v. Burke, 78 N. Y. 580; Briggs v. Partridge, 64 id. 357, 362, 364; 21 Am. Rep. 317.
In his defense the tenant offered in evidence two leases made by the said John P. Long to him, bearing date April 7, 1894, by the first of which Long demised to him the said premises for two years from May 1, 1894, at the yearly rent of $840 to be paid in advance on the execution of the instrument; the second, demising the same premises for the term of three years from the 1st day of May, 1894, at the rental sum of $840, payable for the three years in advance, excepting the sum of $200 to he paid on January 1, 1895. The landlord objected to the introduction of these leases upon the ground that they, were for a term exceed- s ing one year, and, therefore, not binding Upon her. The justice overruled the objection, admitted the two leases in evidence, and the landlord excepted. The tenant then proved that he had paid all the rent called for by said two leases, and attempted but failed to prove that these rents went into the possession of the landlord, and that she ratified the acts of her agent, who was her husband, thus making the leases binding upon her. 1
*87As between the parties to the instruments the leases were no doubt valid obligations, but when used to charge the plaintiff they became inoperative, because the estate was in her, and not in her husband, who had nothing to lease, and the tenant took nothing by the instruments. The statute provides that “No estate or interest in lands other than leases for a term not exceeding one year * * * shall hereafter be created, granted,” etc, “ unless by act or operation of law, or by a deed or conveyance in writing, subscribed by the party creating, granting * * * the same, or by his lawful agent thereunto authorized by writing.” 2 Edm. (R. S.) 139, § 6.
Ratification is equivalent to original authority, and nothing more.. And where the statute requires the original authority to be in writing, it would on principle require the ratification to be made with equal ceremony (Haydock v. Stow, 40 N. Y. 370, 371; "Whitlock v. Washburn, 62 Hun, 374; Stetson v. Patten, 2 Me. 1 Pars. Eq. Cases, 95; Videau v. Griffin, 21 Cal. 389); so that the' ratification, if it had been proved, would not have made the two leases binding upon the landlord as the act of a legally authorized agent.
Besides, ratification, in order to bind a principal, must be with knowledge of all the facts (Trustees v. Bowman, 136 N. Y. 521), and there is no evidence in the case'showing that the landlord bad any timely knowledge of the existence of the two leases in question, or ever knowingly received any benefit under them.- True, it will be presumed that an agent discloses to his principal within a reasonable time all of the material facts, that come tó his knowledge while acting within the scope of his authority (Hyatt v. Clark, 118 N. Y. 563, 570; Krumm v. Beach, 96 id. 398, 404, 405; Bank v. Davis, 2 Hill, 451), but this rule cannot be extended to imply that a special agent whose powers are limited to making a lease for one year informed his principal that he had transcended luis authority, and made two leases in violation of duty for longer terms. Adams Express Co. v. Trego, 35 Md. 47. Even if. such a presumption were to be indulged, the evidence of the landlord establishes that no such -information was imparted to her, and that she had no knowledge of any of the three leases until a short time prior to the commencement of this proceeding, when she undertook to dispossess the tenant as a squatter, on the supposition that he had no lease. " ...........
*88The tenant also claimed that the landlord permitted her husband to deal with the property as his own, and thus enabled him to perpetrate a fraud upon an innocent party, who, acting upon appearances, parted with his money in good faith: There is. no evidence that Mrs. Long permitted her husband to act otherwise with her property than any agent could have acted under the same authority. The property stood in her name upon the public records, and by proper examination the tenant-could have discovered the fact. He made no effort to find out who owned the property. He supposed it belonged to Mr. Long, and all inquiry upon his part ceased with that belief. The landlord had never by her presence, acts or declarations contributed to the creation of this belief, and in no manner estopped herself from asserting her rights as owner of the property, . She was under nó obligation to notify the tenants in the house that the property belonged to her, and even if she had been neglectful in this regard there . would have been no estoppel so far as the questions now involved are concerned. In People v. Bank, 75 N. Y. 562, the court said: “ The negligence alleged is simply that Haines did not use ordinary care to'discover and prevent the frauds of Phelps; and there is no authority for holding that such negligence can, work an estoppel. If it could, merchants, bankers and other business men, having numerous clerks, would frequently hold their property by ■ a precarious .tenure.”
.. In order to -create an estoppel by conduct it must appear that the party sought to be estopped did acts with the intention that the other party should act upon, them, or might act upon them, and that'the other party was thereby induced to and did act upon them. Bigelow on Estoppel, 480. But the record is destitute of evidence that Mrs. Long ever-did or said .anything which misled the tenant to his prejudice, or that she ever iiitended or led him' to believe that the property belonged to her husband. It cannot be claimed that she remained silent when she should have spoken, for she knew nothing of the wrongful acts until too late to prevent them. The doctrine of estoppel by -silence .is, therefore, in no way applicable. ,
The alleged payments to the husband were evidently advances made to him for his own purposes, and he might as well have attempted to' mortgage or convey her property to the tenant by way of security as to lease it for terms beyond his limited authority and in violation of the statute.
*89Since John F.. Long had no estate in the premises, the leases executed by him created no incumbrance thereon and conferred upon the tenant no right of occupancy, except as to.the lease for one year, in respect to which no authority in writing was required.
Without considering the charge of the justice, in which he submitted to the jury propositions at variance with these views, it follows that the final order appealed from must be reversed and a new trial ordered, with costs to the appellant to abide the event. , ' '
Daly,- P. J., and Bischoff, J., concur.
Final order reversed. and new trial ordered, with costs • to appellant to abide event.